DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
This is an Allowability Notice in response to the arguments and amendments filed 12/18/2020. Claims 1-3, and 5-20 are allowed.
Reasons for Allowance
The following is a statement of reasons for allowance:  Claims 1, 11, and 16 in the application are deemed to be directed to a nonobvious improvement over the prior art. The claims comprise a groove that receives a portion of gas flow through the diffuser gap to interact with surfaces of the diffuser ring or to surround the second flange so as to optimize and to control the pressure around the diffuser ring.
Claims 2-3, and 5-10 are allowed based on their dependency on claim 1.
Claims 12-15 are allowed based on their dependency on claim 11.
Claims 17-20 are allowed based on their dependency on claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745